In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-22-00138-CV


                            ESTATE OF PAUL V. BUSH, DECEASED

                         On Appeal from the County Court at Law No. 3
                                    Lubbock County, Texas
             Trial Court No. 2018-781,469, Honorable Benjamin A. Webb, Presiding

                                            July 14, 2022
                                 MEMORANDUM OPINION
                    Before QUINN, C.J., and PARKER and BRANCHEAU,1 JJ.


      Appellant, Leslie Doggett, and cross-appellants, Patsy Bush Moffett and Paula

Bush Switzer, have filed a joint motion requesting voluntary dismissal of their appeal and

cross-appeal. The Court finds that the motion to dismiss complies with the requirements

of Texas Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will not

prevent any party from seeking relief to which it would otherwise be entitled. As no

decision of the Court has been delivered to date, we grant the motion. The appeal and

cross-appeal are dismissed. Pursuant to an agreement of the parties, costs will be taxed



      1   Honorable Curt Brancheau, Judge, 84th District Court, sitting by assignment.
against the party incurring same. See TEX. R. APP. P. 42.1(d). No motion for rehearing

will be entertained and our mandate will issue forthwith.


                                                       Per Curiam




                                            2